IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                             Assigned on Briefs June 4, 2013

               LEON MORRIS v. HENRY STEWARD, WARDEN

                    Appeal from the Circuit Court for Lake County
                     No. 13-CR-9815     R. Lee Moore, Jr., Judge




                 No. W2013-00397-CCA-R3-HC - Filed June 13, 2013


The petitioner, Leon Morris, appeals from the summary dismissal of his petition for writ of
habeas corpus. Discerning no error, we affirm the judgment of the habeas corpus court.

             Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed

J AMES C URWOOD W ITT, JR., J., delivered the opinion of the Court, in which T HOMAS T.
W OODALL and J EFFREY S. B IVINS, JJ., joined.

Leon Morris, Tiptonville, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; John H. Bledsoe, Assistant Attorney
General, for the appellee, State of Tennessee.

                                          OPINION

               On January 11, 2013, the petitioner filed a petition for writ of habeas corpus
challenging the requirement that he register as a sexual offender and otherwise comply with
the Sexual Offender Registry provisions for a conviction that occurred on February 25, 1980.
The petitioner claimed that forcing him to register as a sexual offender and comply with other
registry requirements when he had not previously been required to do so violated his
constitutional protection against ex post facto legislation. The habeas corpus court
summarily dismissed the petition on grounds that the petitioner had failed to comply with the
procedural requirements for filing a petition for writ of habeas corpus, specifically failing to
attach to his petition the judgment for his conviction.

              “The determination of whether habeas corpus relief should be granted is a
question of law.” Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007) (citing Hart v. State,
21 S.W.3d 901, 903 (Tenn. 2000)). Our review of the habeas corpus court’s decision is,
therefore, “de novo with no presumption of correctness afforded to the [habeas corpus]
court.” Id. (citing Killingsworth v. Ted Russell Ford, Inc., 205 S.W.3d 406, 408 (Tenn.
2006)).

               The writ of habeas corpus is constitutionally guaranteed, see U.S. Const. art.
1, § 9, cl. 2; Tenn. Const. art. I, § 15, but has been regulated by statute for more than a
century, see Ussery v. Avery, 432 S.W.2d 656, 657 (Tenn. 1968). Tennessee Code Annotated
section 29-21-101 provides that “[a]ny person imprisoned or restrained of liberty, under any
pretense whatsoever, except in cases specified in § 29-21-102, may prosecute a writ of
habeas corpus, to inquire into the cause of such imprisonment and restraint.” T.C.A. §
29-21-101 (2006). Despite the broad wording of the statute, a writ of habeas corpus may be
granted only when the petitioner has established a lack of jurisdiction for the order of
confinement or that he is otherwise entitled to immediate release because of the expiration
of his sentence. See Ussery, 432 S.W.2d at 658; State v. Galloway, 45 Tenn. (5 Cold.) 326
(1868). The purpose of the state habeas corpus petition is to contest a void, not merely a
voidable, judgment. State ex rel. Newsom v. Henderson, 424 S.W.2d 186, 189 (Tenn. 1968).
A void conviction is one which strikes at the jurisdictional integrity of the trial court. Archer
v. State, 851 S.W.2d 157, 164 (Tenn. 1993); see State ex rel. Anglin v. Mitchell, 575 S.W.2d
284, 287 (Tenn. 1979); Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994).

               In addition to the various procedural requirements for the prosecution of a
petition for writ of habeas corpus contained in the Code, see generally T.C.A. §§ 29-21-105
to -112, our supreme court has held that “[t]he petitioner bears the burden of providing an
adequate record for summary review of the habeas corpus petition.” Summers v. State, 212
S.W.3d 251, 261 (Tenn. 2007). “[A]n adequate record for summary review must include
pertinent documents to support those factual assertions” contained in the petition. Id. When
a petitioner fails to attach to his petition sufficient documentation supporting his claims, the
habeas corpus court may summarily dismiss the petition. Id.

               Here, the petitioner failed to comply with the requirements of Code section 29-
21-107 by failing to attach to his petition a copy of the judgment for the challenged
conviction or to account for its absence. See T.C.A. § 29-21-107(b)(2) (“The cause or
pretense of such restraint according to the best information of the applicant, and if it be by
virtue of any legal process, a copy thereof shall be annexed, or a satisfactory reason given for
its absence.”). On appeal, the petitioner asserts that he has complied with the procedural
requirements “to the best of his abilities” by attaching his Tennessee Offender Management
Information System (“TOMIS”) reports. To satisfy the procedural requirements for habeas
corpus relief and to avert a summary dismissal, however, the petitioner must make the
showing of entitlement to habeas corpus relief “with pertinent documents from the record of

                                               -2-
the underlying proceedings.” Summers, 212 S.W.3d at 262. Because TOMIS reports are
generated by the Department of Correction following an inmate’s transfer to prison, they
would not be considered a part of the record of the underlying proceedings. In consequence,
a TOMIS report cannot be used to satisfy the procedural requirements for filing a petition for
writ of habeas corpus. Given the petitioner’s procedural failings, summary dismissal of the
petition was appropriate.

              Accordingly, the judgment of the habeas corpus court is affirmed.


                                                   _________________________________
                                                   JAMES CURWOOD WITT, JR., JUDGE




                                             -3-